Citation Nr: 0820208	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-29 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to lift 
the bar on the former service member's eligibility for 
Department of Veterans Affairs (VA) benefits based upon his 
character of discharge.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The former service member served on active duty from February 
1969 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the former service member was scheduled 
to appear for a Travel Board hearing at the Waco RO on May 
12, 2008.  He failed to appear at this hearing, and he did 
not submit a reason for his failure to appear.  

In August 1988, the former service member initially claimed 
service connection for a back disability.  Pursuant to 
decisions dated in January 1989 and September 1993, the 
former service member's character of discharge was found to 
be a bar to receipt of VA benefits.  In a request received in 
December 2003, the former service member sought to reopen his 
claim of service connection for a back disability.  This 
claim will be adjudicated as to whether new and material 
evidence has been received to lift the bar to VA benefits 
based on the former service member's character of discharge 
as that is a prerequisite to determining whether service 
connection for a disability is warranted.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previous 
finding that the former service member's character of 
discharge bars him from receipt of VA benefits.  


FINDINGS OF FACT

1.  The character of the former service member's discharge 
was determined to be a bar to receipt of VA benefits by 
administrative decisions dated in January 1989 and September 
1993.  The appellant was notified of these decisions and did 
not appeal.   

2.  Evidence received since the September 1993 decision is 
not new and material.  


CONCLUSION OF LAW

The September 1993 administrative decision by the RO is 
final, and the evidence received since that time is not new 
and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

The former service member was not provided any notice in 
compliance with the VCAA-more specifically, he was not 
advised of the definition of new and material evidence, or of 
the evidence needed to reopen the previous finding of his 
character of discharge as is now required pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds, however, 
that remanding the appeal to allow the RO to issue the 
appellant a VCAA notification letter, including notice in 
compliance with Kent, is not warranted.  As explained below, 
there is no factual dispute with the relevant part of the 
former service member's service, and new and material 
evidence has not been received to contradict it.  The Board 
finds that there is no indication that providing the 
appellant with notice would lead to facts that would change 
the outcome of this appeal.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Further, the former service member was aware of the evidence 
required to reopen the previous finding that his character of 
discharge bars entitlement to VA benefits.  Specifically, the 
former service member was notified in the March 2004 decision 
that he would need to request that the Service Department 
Discharge Review Board change the character of his discharge 
or apply for correction of military records through the 
Service Department Board for Correction of Military Records-
the forms for which were enclosed with the letter.  
Additionally, in a June 2007 communication to VA, the former 
service member indicated that he had submitted his 
application for a discharge upgrade to the Board of Naval 
Corrections.  Based upon the evidence of record, the Board 
finds that the former service member had actual knowledge of 
what evidence was required of him to reopen the previous 
finding and he is not prejudiced in the Board adjudicating 
his claim at this time.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (VCAA notice errors are presumed 
prejudicial and require reversal unless VA can show error did 
not affect the essential fairness of the adjudication.).  
Further, neither the former service member, nor his 
representative has contended any notice error.  As actual 
knowledge of the former service member's procedural rights 
and evidentiary requirements has been demonstrated, and as he 
has been provided with a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the former service member will result 
from proceeding with adjudication without additional notice 
or process.  

The former service member's character of discharge was 
originally found to be a bar to receipt of VA benefits in a 
January 1989 rating decision-the former service member did 
not appeal that decision.  Upon an August 1993 request to 
reopen and a September 1993 decision, the RO again issued a 
finding that the former service member's character of 
discharge barred him from receiving VA benefits-the former 
service member again did not appeal that decision.  The 
former service member was advised of the finding, but did not 
appeal either decision.  As such, they became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to an application submitted in December 2003, the 
former service member seeks to reopen the previous finding 
that his character of discharge bars his receipt of VA 
benefits.  Generally, where prior RO decisions have become 
final, they may only be reopened through the receipt of new 
and material evidence.  38 U.S.C.A. § 5108.  Where new and 
material evidence is presented or secured with respect to 
claims which have been disallowed, the Secretary shall reopen 
the claims and review the former dispositions of the claims.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  New and material evidence 
means existing evidence that by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  The credibility of new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the September 1993 
decision included, a January 1989 statement by the former 
service member and his service records.  
The evidence received since the September 1993 includes, a 
November 1996 letter from the former service member, his 
April 2004 notice of disagreement, and his August 2004 
substantive appeal with enclosures.

In the November 1996 letter, the former service member 
claimed he was an honorably discharged veteran with service-
connected disabilities that had increased in severity.  

The former service member's notice of disagreement indicated 
that he was discharged from the Navy due to medical reasons.  
And in his substantive appeal, the former service member 
argued that he was found to be entitled to health care for 
any service-connected disabilities "under Chap 17 of Title 
38," as noted in the January 1989 administrative decision.  
He contended that this finding reflected his eligibility of 
the benefits claimed.  He also enclosed an RO printout of VA 
Form 21-8947, dated in January 1989, which noted his 
character of discharge as being honorable.  

Following a complete and careful review of the record, the 
Board finds that some of evidence obtained since September 
1993 is new, in that it was not previously before agency 
decision-makers when deciding the original claim.  The 
evidence, however, is not material because it does not speak 
to an unestablished fact necessary to substantiate the 
claim-specifically, whether the former service member's 
character of discharge has been upgraded to that of honorable 
service.  The former service member indicated that he applied 
for an upgrade, but there is no evidence of record as to 
whether the upgrade was granted.  The other evidence was 
already before agency decision-makers at the time of the last 
final decision in September 1993 and was already considered.  
Consequently, the claim is not reopened and the finding that 
the former service member's character of discharge bars him 
from receiving VA benefits is continued.  



ORDER

New and material evidence not having been obtained, the 
former service member's request to reopen the previous 
finding that his character of discharge bars him from VA 
benefits is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


